Citation Nr: 1505999	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  10-29 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a disability resulting in partial blindness in one eye ("eye disability").

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for obstructive sleep apnea.

4. Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD).

5. Entitlement to an initial compensable evaluation for hypertension.

6. Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from April 1964 to May 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2008, May 2008 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran and his spouse testified before the Board at an October 2010 hearing conducted via videoconference.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a gastrointestinal disorder as well as increased evaluations for hypertension and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an October 2014 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issues of entitlement to service connection for an eye disability and PTSD.

2. Resolving all doubt in the Veteran's favor, obstructive sleep apnea had its onset during active duty service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for an eye disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3. Obstructive sleep apnea was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2014).  The appellant has withdrawn the issues of service connection for an eye disability and PTSD; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and the appeals are dismissed.

Duties to Notify and Assist

With respect to the claim of service connection for obstructive sleep apnea, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran claims service connection is warranted for obstructive sleep apnea as directly related to active service.  He has testified, and has submitted supporting lay statements, that he suffered from symptoms including snoring, fatigue and restless sleep during his period of service.  Further, the Veteran has submitted private medical evidence showing a diagnosis of moderate obstructive sleep apnea was rendered after a May 1994 sleep study, approximately two years follow separation from service.  

Significantly, the Veteran submitted a September 2014 private medical opinion.  This opinion noted the Veteran's documented reports of twitching and fatigue during service as well as other complaints, such as snoring and decreased concentrating ability.  The private physician opined that "it is likely that [the Veteran] had apnea while in the military confirmed less than 2 years after his discharge since it is a chronic condition and his symptoms occurred while enlisted."

The Board recognizes a March 2010 VA examination found the Veteran's sleep apnea is not related to service, based primarily on a lack of diagnosis during service.  However, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court found that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Further, the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence. Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.

In light of the September 2014 private medical opinion, the evidence is at the very least in equipoise regarding service connection for obstructive sleep apnea.  As such, resolving all doubt in the Veteran's favor, the Board finds that service connection for obstructive sleep apnea is warranted, and the claim is granted.


ORDER

The appeal of entitlement to service connection for an eye disability is dismissed.

The appeal of entitlement to service connection for PTSD is dismissed.

Entitlement to service connection for obstructive sleep apnea is granted.


REMAND

The remaining claims must be remanded for additional development prior to adjudication on the merits.  With respect to service connection for a gastrointestinal disorder, the Veteran submitted an October 2014 opinion suggesting an etiological relationship between the Veteran's currently diagnosed GERD and symptoms experienced in service.  The medical statement fails to discuss what in-service symptoms on which the opinion is based, and while it mentions an EGD in the past that revealed a hiatal hernia, it does not discuss earlier tests which found the esophagus and upper gastrointestinal tract to be normal.  See, e.g., June 1989 Radiographic Report.  The October 2014 opinion does, however, trigger VA's duty to provide the Veteran a VA examination to address the etiology of his currently diagnosed GERD.  See, e.g., 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the increased evaluation claims for bilateral hearing loss and hypertension, the Board observes these disabilities were last evaluated in October 2009 and March 2010, respectively.  Further, at the October 2014 hearing, the Veteran testified that he has continued to receive treatment for these conditions, records of which have not been associated with the claims file.  As such, on remand, the Veteran must be provided a new VA examination to determine the current severity of his hypertension and bilateral hearing loss.  In addition, all outstanding treatment records for these conditions should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide the names and addresses of any and all health care providers who have provided treatment for GERD, bilateral hearing loss and hypertension.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  A specific request should be made for private medical records identified at the October 2014 hearing before the Board.

2. Obtain and associate with the claims file all outstanding VA treatment records, including, but not limited to, records generated since August 2010.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3. Following the above, schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The entire electronic claims file must be reviewed.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should provide a complete report of audiometric findings and also specifically comment on the impact of the Veteran's bilateral hearing loss upon his social and industrial activities, including his employability.

4. Schedule the Veteran for a VA examination to ascertain the severity of his service-connected hypertension.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  All pertinent symptomatology and findings should be reported in detail.  The examiner is requested to provide the Veteran's blood pressure readings, as well as whether his hypertension requires the use of medication for control.  Additionally, any other symptomatology resulting from his hypertension should be noted.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


